Citation Nr: 0900693	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  02-06 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the lumbar spine with painful motion.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for a disability 
manifested by chest pain, dizziness, shortness of breath, and 
blackout spells.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1987.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which, in pertinent part, 
found that new and material evidence had not been submitted 
to reopen claims for service connection for hypertension, 
heart disease, and a disability manifested by chest pain, 
dizziness, shortness of breath, and blackout spells.  
Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the lumbar spine with painful motion was 
also denied.

In May 2004, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

The veteran's appeal was previously before the Board in 
September 2003, December 2004, and April 2006, when the Board 
remanded the case for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.

In its April 2006 remand, the Board referred the issue of 
entitlement to a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU) to the RO for the appropriate action.  As this issue 
has not yet been adjudicated, it is again referred to the RO. 

The issues of entitlement to a rating in excess of 10 percent 
for osteoarthritis of the lumbar spine with painful motion, 
entitlement to service connection for heart disease, and 
entitlement to service connection for a disability manifested 
by chest pain, dizziness, shortness of breath, and blackout 
spells are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension was not manifested within one year from the 
veteran's discharge from service and is not the result of a 
disease or injury in service.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in January 2005, subsequent to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by a May 2006 letter.  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
August 2008 SSOC.  Therefore, any timing deficiency has been 
remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in October 
2006 in response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease, such as hypertension and arteriosclerosis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





Hypertension

The veteran contends that his current hypertension was 
incurred during active duty service.  Service treatment 
records show that the veteran's blood pressure was measured 
as 140/108 in October 1976 when he was examined for 
complaints of chest pain.  His blood pressure was also 
elevated in January 1982 when he was treated for pain related 
to a jaw abscess, though hypertension was not diagnosed.  
During a September 1983 dental examination, the veteran 
reported that his physician had been concerned about his high 
blood pressure and the dental examiner recommended that the 
veteran be provided an examination specific to his blood 
pressure.  The Medical Board examination in January 1987 
showed a normal vascular system and normal blood pressure.  

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more.  Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2008).

Records from the Charleston VA Medical Center (VAMC) show 
that the veteran was first diagnosed with hypertension in 
April 1993.  In February 2002, he was provided an Agent 
Orange examination at the VAMC where he reported that his 
high blood pressure was initially noted during service in 
1974, but that he was not prescribed medication until 1990.  

The veteran's claims folders were provided to a VA physician 
for review in October 2006.  In his examination report, the 
examiner noted that while the veteran was noted to have 
elevated blood pressure in 1982, hypertension was not 
diagnosed or treated.  The examiner concluded that this 
instance of high blood pressure was secondary to pain from 
the veteran's jaw abscess and was not indicative of a chronic 
hypertensive condition.  The examiner also determined that it 
was less than 50 percent likely that the veteran's 
hypertension had its onset in service or was otherwise 
related to service.

The record clearly shows a current diagnosis of hypertension.  
In addition, the veteran was noted to have instances of 
elevated blood pressure during service.  The Board finds that 
two of the three elements necessary for service connection-
current disability and an in-service injury-are 
demonstrated.

The veteran, however, has not reported a continuity of 
symptomatology since service.  The history he has provided is 
to the effect that high blood pressure was noted during 
active duty service, but that he did not receive treatment or 
medication for the disorder until April 1993, more than 5 
years after his discharge from active duty service in August 
1987.  

In addition, while the veteran has been diagnosed as having 
hypertension, there is no competent evidence demonstrating 
that this condition manifested in service or to a compensable 
degree during the presumptive period after service.

The record also contains no competent medical evidence of a 
nexus between the veteran's current disability and his active 
duty service.  In fact, the only opinion pertaining to the 
etiology of the veteran's hypertension is that of the October 
2006 VA examiner who provided a medical opinion against the 
claim.  Although the veteran has stated that his hypertension 
was incurred during active duty service, as a lay person, he 
is not competent to provide an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's claimed disability 
was more than 5 years after his separation from active duty 
service.  In addition, there is no medical evidence that the 
veteran's hypertension is related to his active duty service.  
The Board therefore concludes that the evidence is against a 
nexus between the veteran's claimed disability and his active 
duty service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Entitlement to service connection for hypertension is denied.


REMAND

With respect to the claim for an increased rating for low 
back disability, the issue was remanded by the Board in its 
April 2006 decision to allow for RO or Appeals Management 
Center (AMC) review of additional evidence submitted by the 
veteran.  However, this issue was not readjudicated by the RO 
or the AMC in accordance with the Board's remand 
instructions, and the additional evidence submitted by the 
veteran has not been reviewed by the agency of original 
jurisdiction (AOJ).

As the record contains evidence that is pertinent to the 
claim on appeal and a waiver of AOJ consideration has not 
been provided by the veteran, the Board must remand the issue 
of entitlement to an increased rating for osteoarthritis of 
the lumbar spine.  See 38 C.F.R. § 20.1304 (2008).

In its April 2006 remand, the Board ordered that the 
veteran's claims folders be returned to the examiner who 
conducted the June 2005 VA examination to allow for the 
procurement of a medical opinion regarding the nature and 
etiology of the veteran's claimed heart disease.  While the 
record contains an October 2006 report regarding the 
veteran's claims for hypertension and a disability manifested 
by dizziness, there is no mention of the veteran's heart 
disease.  As the Board's April 2006 remand order has not been 
complied with, remand of the issue is necessary.  See Stegall 
v. West, 11 Vet. App 268 (1998) (where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance).

An additional medical opinion and examination is necessary 
with respect to the veteran's claim for a disability 
manifested by chest pain, dizziness, shortness of breath, and 
blackout spells.  The October 2006 VA physician found that 
the veteran's dizziness was related to recently developed 
carotid stenosis that was not incurred during service.  The 
VA physician also noted instances of dizziness associated 
with an upper respiratory infection and gastritis during 
service, but no other indication of recurring dizziness.  

The veteran's service treatment records, show many instances 
of treatment for dizziness beyond those noted by the VA 
physician, as well as numerous records pertaining to 
complaints of chest pain, blackouts, and shortness of breath.  
While several of the veteran's dizzy spells were associated 
with an upper respiratory infection and gastritis, as 
mentioned by the October 2006 VA physician, the veteran was 
also found to have dizziness associated with anxiety and 
spells of dizziness not attributed to any diagnosed condition

In addition, in October 1976, the veteran complained of the 
onset of chest pain and was noted to have a normal EKG.  Ten 
years later, in May 1986, he was provided a neurology 
consultation for complaints of atypical chest pain, 
intermittent lightheadedness, dizziness, and periods of 
blackout.  These symptoms were attributed to hyperventilation 
and a cardiac consultation was recommended.  A near syncope 
episode was also noted in May 1986, with the veteran becoming 
dizzy and distant while eating.  

In November 1986, the veteran was examined at the cardiology 
clinic.  An exercise stress test was normal and an 
echocardiogram showed thickening of the left aortic valve, 
but was otherwise normal.  Examination of the chest showed 
mild tenderness on palpation.  The diagnosis was chest pain 
of musculoskeletal etiology with no evidence of cardiac 
disease, a systolic heart murmur, not heard on examination, 
and thickening of the left aortic valve with no pathologic 
symptoms on echocardiogram.  
In January 1987, the veteran was provided an internal 
medicine consultation as part of his Medical Board 
Evaluation.  He was diagnosed with chest pain of probably 
musculoskeletal etiology with dyspnea occurring at rest.  
Cardiac etiology could not be entirely ruled out, but there 
was no gastrointestinal relation.  Another exercise test was 
performed that was normal.  In its January 1987 report, the 
Medical Board diagnosed probably left ventricular 
hypertrophy, chest pain of probable musculoskeletal etiology 
associated with dyspnea, and a systolic ejection cardiac 
murmur.  

The August 2005 and October 2006 VA medical opinions 
discussed the etiology of the veteran's dizziness, but did 
not address the other components of the veteran's claim, that 
is, chest pain, shortness of breath, and blackout spells, all 
of which were treated during service.  In addition, the 
examiner found that there was no evidence of recurrent 
dizziness during service beyond the three episodes of 
dizziness specified in the October 2006 examination report.  
As discussed above, the record shows numerous instances of 
treatment for dizziness, including a near syncope episode in 
May 1986.  Finally, the examiner did not discuss the 
veteran's pertinent post-service medical history prior to his 
diagnosis of peripheral vascular disease in 2000, including a 
syncopal episode in June 1993 and treatment for trouble 
breathing and chest pain in 1993 and 1996.  

VA regulations provide that where "the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes."  38 C.F.R. § 4.2 (2008).  Where the Board makes a 
decision based on an examination report that does not contain 
sufficient detail, remand is required "for compliance with 
the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996).  A new examination and opinion are 
therefore, necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an examination 
by a physician with the necessary expertise 
to render a medical opinion in this case.  
The claims folder including a copy of this 
remand must be made available to, and be 
reviewed by, the examiner.

After a review of the claims folder, and a 
physical examination of the veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or better probability) that the 
veteran's claimed symptoms of chest pain, 
dizziness, shortness of breath, and 
blackout spells are manifestations of a 
chronic disability.  If so, the examiner 
should opine whether it is at least as 
likely as not that such a disability had 
its onset as the result of any injury or 
disease during the veteran's active duty.  

The examiner should also determine whether 
it is at least as likely as not that the 
veteran's heart disease is etiologically 
related to his active duty service.  

The rationale for any opinions should be 
provided, including an accurate 
consideration of the veteran's history of 
treatment during and after active duty 
service.

2.  The AOJ should readjudicate the claims 
with consideration of all evidence 
received since the March 2006 supplemental 
statement of the case (SSOC).  If the 
claims remain denied, the AOJ should issue 
another SSOC on all issues remaining on 
appeal before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


